DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath/Declaration as filed on November 29, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al., U.S. Patent Application Publication 2020/0104562 A1 (hereinafter Sung I), in view of Zhou, U.S. Patent Application Publication 2020/0184178 A1 (hereinafter Zhou).
Regarding claim 1, Sung I teaches a display device (100 FIGS. 1-12, paragraph[0103] of Sung I teaches FIGS. 6, 7, 8A, 8B, 8C, 8D, 9, 10, 11, and 12 each are sectional views illustrating a fingerprint sensor and a display device 100 including the fingerprint sensor in accordance with an exemplary embodiment of the present disclosure; in more detail, FIGS. 6 to 12 illustrate different embodiments of the display device 100 including the display panel 110 and the photo sensors PHS illustrated in FIGS. 1, 2, 3A, 3B, 3C, 3D, 3E, 4, 5A, 5B, 5C, and 5D, and a light transmitting hole array layer LTHL having at least one layer structure including the pinhole array layer PHL disposed between the display panel 110 and the photo sensors PHS; and in an exemplary embodiment, the light transmitting hole array layer LTHL having at least one layer structure may be disposed in the sensing area SA and form the optical system of the fingerprint sensor (i.e., Sung I teaches at least a display device)) comprising: a sensor layer comprising photo sensors (PSL, PHS FIGS. 1-6, paragraph[0117] of Sung I teaches the photo sensor array layer PSL may be attached to the rear surface of the display panel 110 such that the photo sensor array layer PSL overlaps with at least a portion of the display panel 110; for example, at least in the sensing area SA, the photo sensor array layer PSL may be disposed to overlap with the display panel 110; and the photo sensor array layer PSL may include a plurality of photo sensors PHS which are distributed at a predetermined resolution and/or pitch, and See also at least paragraphs[0104] of Sung I (i.e., Sung I teaches a photo sensor array layer that includes photo sensors)); a substrate positioned on the sensor layer (SUB FIGS. 1-6, paragraph[0104] of Sung I teaches referring to FIGS. 1, 2, 3A, 3B, 3C, 3D, 3E, 4, 5A, 5B, 5C, 5D, and 6, the display device 100 in accordance with an exemplary embodiment of the present disclosure may include at least a display panel 110, and a photo sensor array layer PSL disposed on one surface of the display panel 110; in an exemplary embodiment, the display device 100 may include: a first substrate SUB1; a circuit element layer BPL, a light emitting element layer LDL, a first passivation layer PTL1, a first adhesive layer ADL1, and a window WIN which are successively disposed on a first surface (e.g., an upper surface) of the first substrate SUB1; and a second passivation layer PTL2, a second adhesive layer ADL2, and a photo sensor array layer PSL which are successively disposed on a second surface (e.g., a lower surface) of the first substrate SUB1; and in an exemplary embodiment, the first substrate SUB1, the circuit element layer BPL, the light emitting element layer LDL, and the first and/or second passivation layers PTL1 and/or PTL2 may form the display panel 110 (i.e., Sung I teaches at least a first substrate disposed on the photo sensor array layer)); 
a pixel layer positioned on the substrate and comprising pixels, wherein the substrate is positioned between the sensor layer and the pixel layer, and (BPL and LDL FIGS. 1-6, paragraph[0110] of Sung I teaches the light emitting element layer LDL may be disposed on the first surface of the first substrate SUB1 that includes the circuit element layer BPL; in an exemplary embodiment, the light emitting element layer LDL may include a plurality of light emitting elements LD which are coupled to the circuit elements and/or the lines of the circuit element layer BPL through contact holes or the like; and for example, the light emitting element layer LDL may include a plurality of light emitting elements LD at least one of which is disposed in each pixel area PXA, and See also at least paragraph[0111] of Sung I (i.e., Sung I teaches a light emitting element layer coupled to a circuit element layer, which are disposed on the substrate that is on the photo sensor array layer)); and 
a black matrix positioned on the pixel layer, comprising first-set openings respectively (PHL and LBM FIGS. 4, and 6-12, paragraph[0127] of Sung I teaches the display device 100 in accordance with the above-mentioned embodiment may include a fingerprint sensor which includes the light emitting element layer LDL, the photo sensor array layer PSL, and the pinhole array layer PHL; in detail, the fingerprint sensor in accordance with an exemplary embodiment of the present disclosure may include the light emitting element layer LDL, the photo sensor array layer PSL, and the pinhole array layer PHL; the light emitting element layer LDL may include light emitting elements LD which may also function as a light source of a photo-sensing type sensor; the photo sensor array layer PSL may include photo sensors PHS which receive reflective light rays that are emitted from the light emitting element layer LDL and reflected from an object (e.g., a fingerprint region of a finger) that is placed on the display device 100; and the pinhole array layer PHL may be disposed between the light emitting element layer LDL and the photo sensor array layer PSL and include pinholes PIH formed to selectively transmit the reflective light rays, and See also at least paragraphs[0088]-[0091] of Sung I (i.e., Sung I teaches a pinhole array layer, which has pinholes, formed of a black matrix material and disposed between the light emitting element layer and the photo sensor array layer)); but does not expressly teach wherein the pixels comprise pixel electrodes; overlapping with the pixel electrodes, and comprising second-set openings not overlapping with any pixel electrodes of the display device in a direction perpendicular to the substrate, wherein the pixel layer is positioned between the substrate and the black matrix, wherein the pixel layer is positioned between the substrate and the black matrix.
However, Zhou teaches wherein the pixels comprise pixel electrodes; overlapping with the pixel electrodes, and comprising second-set openings not overlapping with any pixel electrodes of the display device in a direction perpendicular to the substrate, wherein the pixel layer is positioned between the substrate and the black matrix (201 FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches a light blocking layer that that has openings that overlap anodes on an anode layer on a substrate of an OLED display panel, and has other openings that do not overlap the anodes, wherein a first insulating layer, a second insulating layer, another second insulating layer, a third insulating layer, a fourth insulating layer, a cathode layer, and a TFE layer are each located between a substrate and a light blocking layer)).
Furthermore, Sung I and Zhou are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable sensor to detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sung I based on Zhou wherein the pixels comprise pixel electrodes; overlapping with the pixel electrodes, and comprising second-set openings not overlapping with any pixel electrodes of the display device in a direction perpendicular to the substrate, wherein the pixel layer is positioned between the substrate and the black matrix.  One reason for the modification as taught by Zhou is to provide and OLED display panel having fingerprint recognition (ABSTRACT and paragraph[0004] of Zhou).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 2, Sung I and Zhou teach the display device of claim 1, wherein the pixels comprise a first pixel and a second pixel each emitting first color light, a third pixel emitting second color light, and a fourth pixel emitting third color light (G, R, B FIGS. 1-3, paragraph[0071] of Zhou teaches FIG. 2 is a diagram showing a positional relation between light sensitive units and pixels according to the present application. FIG. 2 illustrates a relation between the light sensitive units 202 and OLED pixels for their relative positions on a plane; the light sensitive units 202 constructs an array of light sensitive units; the light sensitive units 202 are located at gaps between the OLED pixels; for example, the OLED display panel 100 includes red pixels R, green pixels G, and blue pixels B; the light sensitive units 202 can be evenly scattered into gaps between these pixels R, G, and B; and the density, specific location, and size of the light sensitive units 202 may be varied as needed (i.e., Zhou at least teaches green pixels opposite each other and spaced apart by light sensitive units, and a red pixel and blue pixel opposite each other and also spaced apart by the light sensitive units)), wherein the first-set openings comprise a first first-set opening overlapping with the first pixel, a second first-set opening overlapping with the second pixel, a third first-set opening overlapping with the third pixel, and a fourth first-set opening overlapping with the fourth pixel, and wherein at least two of the first first-set opening, the second first-set opening, the third first-set opening, and the fourth first-set opening are spaced from each other (G_hole, R_hole, B_hole FIGS. 1-3, paragraph[0075] of Zhou teaches FIG. 3 is a schematic diagram illustrating an OLED display panel 400 according to a second embodiment of the present application; FIG. 4 is a schematic diagram showing openings of a light blocking layer 401 according to the present application; referring to FIGS. 3 and 4, the differences between the second embodiment and the first embodiment of the present application are that the OLED display panel 400 of the second embodiment of the present application further includes a light blocking layer 401, which is made of an inorganic or organic material that is opaque or having low light transmittance; the light blocking layer 401 is disposed above the organic electroluminescence device 250 and the light sensitive units 202; for example, the light blocking layer 401 is disposed between the thin film encapsulation layer 301 and the dielectric layer 302, but is not limited thereto; the light blocking layer 401 can be formed by patterning the thin film encapsulation layer 301 and filling photoresist material into the pattern; the light blocking layer 401 has a plurality of first regions and a plurality of second regions; the first regions have a first light transmittance and the second regions have a second light transmittance lower than the first light transmittance; the first regions of the light blocking layer 401 are disposed corresponding to light emitting regions of the organic electroluminescence device 250 and the light sensitive units 202; the first regions are openings, for example; as shown in FIG. 4, the first regions can be red pixel openings R_hole, green pixel openings G_hole, blue pixel openings B_hole, and openings Sensing_hole corresponding to the light sensitive units; preferably, the size and position of the openings of the light blocking layer 401 can be consistent with that of the OLED pixels; and of course, it can also change the size and position of the openings as needed, and See also at least paragraphs[0068] and [0071] of Zhou (i.e., Zhou teaches at least green pixel openings, red pixel openings and blue pixel openings that are spaced from each other by the light sensitive units and that overlap and correspond to green pixels, red pixels and blue pixels respectively, and openings (i.e., perforations) of the fourth insulating layer that also overlap the anodes)).
Regarding claim 7, Sung I and Zhou teach the display device of claim 1, wherein light generated from the pixels is transmitted beyond the display device through the first-set openings, and wherein light incident into the display device is provided to the sensor layer through the second-set openings (FIGS. 1-3, paragraph[0073] of Zhou teaches the dash lines in FIG. 1 illustrate paths for light propagation; as shown in FIG. 1, the light emitted from the organic light emitting layer 205 of the organic electroluminescence device 250 is reflected by a fingerprint; the light sensitive unit 202 receives the light reflected by the fingerprint; optical signals are transformed into differential electrical signals to form a fingerprint image, based on differences between light rays reflected by fingerprint ridges and furrows; after reflected by the fingerprint, the light passes through few film layers and is immediately received by the light sensitive unit 202; and compared to disposing the light sensitive unit below the substrate, the present application effectively shortens the paths for light propagation, and See also at least paragraphs[0063]-[0064], [0068], and [0076] of Zhou (i.e., Zhou teaches light emitted from an organic light emitting layer of and organic electroluminescence device of and OLED display panel, wherein the light is then reflected by a fingerprint and passed back through film layers of the OLED display panel and received by light sensitive units disposed in openings within the fourth insulating layer, which is a pixel defining layer, and located on a same layer as the anode layer of the OLED display panel)).
Regarding claim 8, Sung I teaches wherein the pixel layer comprises: a circuit element layer comprising transistors; and a light emitting element layer positioned on the circuit element layer (BPL and LDL FIGS. 1-6, paragraphs[0109] and [0110] of Sung I teaches the circuit element layer BPL may be disposed on the first surface of the first substrate SUB1, and may include at least one conductive layer; for example, the circuit element layer BPL may include a plurality of circuit elements each of which is formed in a corresponding one of the pixel areas PXA to form a pixel circuit of the corresponding pixel PXL, and lines configured to supply various power voltages and signals for driving the pixels PXL; in this case, the circuit element layer BPL may include various circuit elements such as a transistor and a capacitor, and a plurality of conductive layers provided to form lines to be connected to the various circuit elements; the light emitting element layer LDL may be disposed on the first surface of the first substrate SUB1 that includes the circuit element layer BPL; in an exemplary embodiment, the light emitting element layer LDL may include a plurality of light emitting elements LD which are coupled to the circuit elements and/or the lines of the circuit element layer BPL through contact holes or the like; and for example, the light emitting element layer LDL may include a plurality of light emitting elements LD at least one of which is disposed in each pixel area PXA, and See also at least paragraph[0111] of Sung I (i.e., Sung I teaches a light emitting element layer coupled to a circuit element layer, which are disposed on the substrate that is on the photo sensor array layer, and wherein the circuit element layer includes transistors)); but does not expressly teach that respectively overlap with the first-set openings and comprising an insulating layer that covers the transistors; and comprising emitting layers that respectively overlap with the first-set openings.
However, Zhou teaches that respectively overlap with the first-set openings and comprising an insulating layer that covers the transistors; and comprising emitting layers that respectively overlap with the first-set openings (107; 205, 206, 203 and 201 FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches the light blocking layer that that has the openings that overlap the anodes on the anode layer on the substrate, and has other openings that do not overlap the anodes, wherein the third insulating layer covers semiconductor devices that are thin-film transistors (TFTs) disposed on the substrate, and wherein the TFTs are connected to respective organic electroluminescence devices having organic light emitting layers overlapping the openings that overlap the anodes)).
Regarding claim 9, Sung I and Zhou teach the display device of claim 8, wherein the light emitting element layer further comprises a bank layer positioned on the circuit element layer and surrounding the emitting layers (205, 206, 203 and 201 FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches the fourth insulating layer, which is a pixel defining layer disposed on the anode layer and the third insulating layer and with its own openings that overlap the anodes and with its own other openings that do not overlap the anodes, wherein the fourth insulating layer covers the semiconductor devices and surrounds the organic light emitting layers, and wherein each of the openings of the fourth insulating layer exposes the third insulating layer)).  
Regarding claim 10, Sung I and Zhou teach the display device of claim 9, wherein the bank layer comprises: third-set openings respectively overlapping with the first-set openings; and fourth-set openings respectively overlapping with the second- set openings and respectively exposing portions of the insulating layer (FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches the fourth insulating layer, which is a pixel defining layer disposed on the anode layer and the third insulating layer and with its own openings that overlap the anodes and with its own other openings that do not overlap the anodes, wherein the fourth insulating layer covers the semiconductor devices and surrounds the organic light emitting layers, and wherein each of the openings of the fourth insulating layer exposes the third insulating layer)).
Regarding claim 11, Sung I and Zhou teach the display device of claim 10, wherein the third-set openings comprise a first third-set opening overlapping with the first first-set opening, a second third-set opening overlapping with the second first-set opening, a third third-set opening overlapping with the third first-set opening, and a fourth third set opening overlapping with the fourth first-set opening, and wherein one of the fourth-set openings is positioned between the first third-set opening and the second third-set opening (FIGS. 1-3, paragraph[0068] of Zhou teaches in the OLED module functional layer, the anode layer 201 forms the anode of the organic electroluminescence device 250; the anode layer 201 is disposed on the third insulating layer 107 and fills into an anode via formed in the third insulating layer 107; the anode layer 201 is electrically connected to the drain electrode of the semiconductor device or the TFT 150 through the anode via; the light sensitive units 202 are located on a same film layer where the anode of the organic electroluminescence device 250 is located on, and located at gaps between the anodes; the fourth insulating layer 203 is a pixel defining layer and is disposed on the anode layer 201 and the third insulating layer 107; spacers 204 are disposed on the fourth insulating layer 203; the fourth insulating layer 203 and the spacers 204 can be formed simultaneously within on exposure using a halftone process; the fourth insulating layer 203 is perforated to form a device via; the spacers 204 are disposed at two sides of the device via; the organic light emitting layer 205 and the cathode of the organic electroluminescence device 250 are sequentially disposed on the anode layer 201 through the device via; the cathode extends from the device via to form the cathode layer 206 covering the fourth insulating layer 203 and the spacers 204; and the cathode layer 206 is made of a transparent conductive metal such as indium tin oxide (ITO), and See also at least paragraphs[0071] and [0075] of Zhou (i.e., Zhou teaches at least green pixel openings, red pixel openings and blue pixel openings that are spaced from each other by the light sensitive units and that overlap and correspond to green pixels, red pixels and blue pixels respectively, and openings (i.e., perforations) of the fourth insulating layer that also overlap the anodes)).
Regarding claim 12, Sung I and Zhou teach the display device of claim 9, wherein the bank layer overlaps the black matrix (203 FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches the fourth insulating layer, which is a pixel defining layer that overlaps with the light blocking layer, wherein the fourth insulating layer covers the semiconductor devices and surrounds the organic light emitting layers, and wherein each of the openings of the fourth insulating layer exposes the third insulating layer)).
Regarding claim 14, Sung I and Zhou teach the display device of claim 1, further comprising: a light blocking layer positioned between the substrate and the pixel layer and comprising through holes (PHL and LBM FIGS. 4, and 6-12, paragraph[0127] of Sung I teaches the display device 100 in accordance with the above-mentioned embodiment may include a fingerprint sensor which includes the light emitting element layer LDL, the photo sensor array layer PSL, and the pinhole array layer PHL; in detail, the fingerprint sensor in accordance with an exemplary embodiment of the present disclosure may include the light emitting element layer LDL, the photo sensor array layer PSL, and the pinhole array layer PHL; the light emitting element layer LDL may include light emitting elements LD which may also function as a light source of a photo-sensing type sensor; the photo sensor array layer PSL may include photo sensors PHS which receive reflective light rays that are emitted from the light emitting element layer LDL and reflected from an object (e.g., a fingerprint region of a finger) that is placed on the display device 100; and the pinhole array layer PHL may be disposed between the light emitting element layer LDL and the photo sensor array layer PSL and include pinholes PIH formed to selectively transmit the reflective light rays, and See also at least paragraphs[0088]-[0090] of Sung I (i.e., Sung I teaches a pinhole array layer, which has pinholes, formed of a light blocking black matrix material and disposed between the light emitting element layer and the photo sensor array layer)).
Regarding claim 15, Sung I and Zhou teach the display device of claim 14, wherein the light blocking layer blocks a first portion of light, and wherein the through holes transmit a second portion of the light toward the sensor layer (PHL and LBM FIGS. 4, and 6-12, paragraph[0127] of Sung I teaches the display device 100 in accordance with the above-mentioned embodiment may include a fingerprint sensor which includes the light emitting element layer LDL, the photo sensor array layer PSL, and the pinhole array layer PHL; in detail, the fingerprint sensor in accordance with an exemplary embodiment of the present disclosure may include the light emitting element layer LDL, the photo sensor array layer PSL, and the pinhole array layer PHL; the light emitting element layer LDL may include light emitting elements LD which may also function as a light source of a photo-sensing type sensor; the photo sensor array layer PSL may include photo sensors PHS which receive reflective light rays that are emitted from the light emitting element layer LDL and reflected from an object (e.g., a fingerprint region of a finger) that is placed on the display device 100; and the pinhole array layer PHL may be disposed between the light emitting element layer LDL and the photo sensor array layer PSL and include pinholes PIH formed to selectively transmit the reflective light rays, and See also at least paragraphs[0088]-[0091], and [0119]-[0121] of Sung I (i.e., Sung I teaches a pinhole array layer, which has pinholes, formed of a light blocking black matrix material and disposed between the light emitting element layer and the photo sensor array layer, wherein the pinhole array layer that controls a path of light by allowing only some light to pass therethrough)).
Regarding claim 20, Sung I teaches a display device (100 FIGS. 1-12, paragraph[0103] of Sung I teaches FIGS. 6, 7, 8A, 8B, 8C, 8D, 9, 10, 11, and 12 each are sectional views illustrating a fingerprint sensor and a display device 100 including the fingerprint sensor in accordance with an exemplary embodiment of the present disclosure; in more detail, FIGS. 6 to 12 illustrate different embodiments of the display device 100 including the display panel 110 and the photo sensors PHS illustrated in FIGS. 1, 2, 3A, 3B, 3C, 3D, 3E, 4, 5A, 5B, 5C, and 5D, and a light transmitting hole array layer LTHL having at least one layer structure including the pinhole array layer PHL disposed between the display panel 110 and the photo sensors PHS; and in an exemplary embodiment, the light transmitting hole array layer LTHL having at least one layer structure may be disposed in the sensing area SA and form the optical system of the fingerprint sensor (i.e., Sung I teaches at least a display device)) comprising: 
a sensor layer comprising photo sensors (PSL, PHS FIGS. 1-6, paragraph[0117] of Sung I teaches the photo sensor array layer PSL may be attached to the rear surface of the display panel 110 such that the photo sensor array layer PSL overlaps with at least a portion of the display panel 110; for example, at least in the sensing area SA, the photo sensor array layer PSL may be disposed to overlap with the display panel 110; and the photo sensor array layer PSL may include a plurality of photo sensors PHS which are distributed at a predetermined resolution and/or pitch, and See also at least paragraphs[0104] of Sung I (i.e., Sung I teaches a photo sensor array layer that includes photo sensors)); 
a substrate positioned on the sensor layer (SUB FIGS. 1-6, paragraph[0104] of Sung I teaches referring to FIGS. 1, 2, 3A, 3B, 3C, 3D, 3E, 4, 5A, 5B, 5C, 5D, and 6, the display device 100 in accordance with an exemplary embodiment of the present disclosure may include at least a display panel 110, and a photo sensor array layer PSL disposed on one surface of the display panel 110; in an exemplary embodiment, the display device 100 may include: a first substrate SUB1; a circuit element layer BPL, a light emitting element layer LDL, a first passivation layer PTL1, a first adhesive layer ADL1, and a window WIN which are successively disposed on a first surface (e.g., an upper surface) of the first substrate SUB1; and a second passivation layer PTL2, a second adhesive layer ADL2, and a photo sensor array layer PSL which are successively disposed on a second surface (e.g., a lower surface) of the first substrate SUB1; and in an exemplary embodiment, the first substrate SUB1, the circuit element layer BPL, the light emitting element layer LDL, and the first and/or second passivation layers PTL1 and/or PTL2 may form the display panel 110 (i.e., Sung I teaches at least a first substrate disposed on the photo sensor array layer)); 
a circuit element layer positioned on the substrate, comprising transistors, and; and a light emitting element layer comprising emitting layers and;, wherein the emitting layers respectively correspond to the transistors (BPL and LDL FIGS. 1-6, paragraphs[0109] and [0110] of Sung I teaches the circuit element layer BPL may be disposed on the first surface of the first substrate SUB1, and may include at least one conductive layer; for example, the circuit element layer BPL may include a plurality of circuit elements each of which is formed in a corresponding one of the pixel areas PXA to form a pixel circuit of the corresponding pixel PXL, and lines configured to supply various power voltages and signals for driving the pixels PXL; in this case, the circuit element layer BPL may include various circuit elements such as a transistor and a capacitor, and a plurality of conductive layers provided to form lines to be connected to the various circuit elements; the light emitting element layer LDL may be disposed on the first surface of the first substrate SUB1 that includes the circuit element layer BPL; in an exemplary embodiment, the light emitting element layer LDL may include a plurality of light emitting elements LD which are coupled to the circuit elements and/or the lines of the circuit element layer BPL through contact holes or the like; and for example, the light emitting element layer LDL may include a plurality of light emitting elements LD at least one of which is disposed in each pixel area PXA, and See also at least paragraph[0111] of Sung I (i.e., Sung I teaches a light emitting element layer coupled to a circuit element layer, which are disposed on the substrate that is on the photo sensor array layer, and wherein the circuit element layer includes transistors)); but does not expressly teach comprising an insulating layer covering the transistors; a bank layer; , wherein the bank layer comprises first-set openings and second-set openings, wherein the first-set openings respectively accommodate the emitting layers, and wherein the second-set openings accommodate no emitting layers.
However, Zhou teaches comprising an insulating layer covering the transistors (107 FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches the light blocking layer that that has the openings that overlap the anodes on the anode layer on the substrate, and has other openings that do not overlap the anodes, wherein the third insulating layer covers semiconductor devices that are thin-film transistors (TFTs) disposed on the substrate, and wherein the TFTs are connected to respective organic electroluminescence devices having organic light emitting layers overlapping the openings that overlap the anodes)) a bank layer; , wherein the bank layer comprises first-set openings and second-set openings, wherein the first-set openings respectively accommodate the emitting layers, and wherein the second-set openings accommodate no emitting layers (203 FIGS. 1-3, paragraph[0064] of Zhou teaches the OLED display panel 100 may include a substrate 101, a semiconductor layer 102, a first insulating layer 103, a gate electrode layer 104, a second insulating layer 105, a source drain metal layer 106, and a third insulating layer 107 that are used to form the semiconductor devices 150, and include an anode layer 201, a fourth insulating layer 203, an organic light emitting layer 205, and a cathode layer 206 that are used to form the organic electroluminescence devices 250 and construct the OLED module functional layer; the organic electroluminescence devices 250 are distributed in the OLED module functional layer; the light sensitive units are also distributed in the OLED module functional layer, and more specifically located on a same film layer where the anode layer 201 is located on; and the OLED display panel 100 may further include a thin film encapsulation (TFE) layer 301 configured to avoid invasion of oxygen and moisture, and a touch electrode layer 303 configured to determine a touch position, and See also at least paragraphs[0067]-[0068], [0075], and [0082] of Zhou (i.e., Zhou teaches the fourth insulating layer, which is a pixel defining layer disposed on the anode layer and the third insulating layer and with its own openings, which accommodate the organic light emitting layers of each of the respective organic electroluminescence devices, that overlap the anodes and with its own other openings that do not overlap the anodes and do not accommodate the organic light emitting layers of each of the respective organic electroluminescence devices, wherein the fourth insulating layer covers the semiconductor devices and surrounds the organic light emitting layers, and wherein each of the openings of the fourth insulating layer exposes the third insulating layer)).
Furthermore, Sung I and Zhou are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable sensor to detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sung I based on Zhou to have the circuit element layer positioned on the substrate, comprising an insulating layer covering the transistors; and the light emitting element layer comprising the emitting layers and a bank layer, wherein the emitting layers respectively correspond to the transistors, wherein the bank layer comprises first-set openings and second-set openings, wherein the first-set openings respectively accommodate the emitting layers, and wherein the second-set openings accommodate no emitting layers.  One reason for the modification as taught by Zhou is to provide and OLED display panel having fingerprint recognition (ABSTRACT and paragraph[0004] of Zhou).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung I, in view of Zhou, and Bae et al., U.S. Patent Application Publication 2016/0266695 A1 (hereinafter Bae).
Regarding claim 4, Sung I and Zhou teach the display device of claim 2, further comprising:; but do not expressly teach a color filter set positioned on the black matrix.
However, Bae teaches a color filter set positioned on the black matrix (240 FIG. 10-11, paragraph[0097] of Bae teaches on the liquid crystal layer 230, an upper substrate portion 280 including the upper substrate 250 is disposed; the upper substrate portion 280 includes the color filter layer 240 integrated with an optical sensor array at an inner side of the upper substrate 250; the color filter layer 240 integrated with an optical sensor array includes the black matrix 242, metal interconnections 244 overlapped by the black matrix 242 and configuring the optical sensor array, and the optical sensors 243; meanwhile, the color filter layer 240 integrated with an optical sensor array may further include a planarization layer 245 covering and planarizing the black matrix 242, the metal interconnections 244, and the optical sensors 243; and in addition, although not shown in FIG. 11, an orientation layer aligning liquid crystals may be further disposed between the planarization layer 245 and the liquid crystal layer 230, and a common electrode may be further included according to liquid crystal modes (i.e., Bae teaches a color filter layer proximate to and interposed with a black matrix)).
Furthermore, Sung I, Zhou, and Bae are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable sensor to detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sung I based on Zhou and Bae to have a color filter set positioned on the black matrix.  One reason for the modification as taught by Zhou is to provide and OLED display panel having fingerprint recognition (ABSTRACT and paragraph[0004] of Zhou).  Another reason for the modification as taught by Bae is to form a fingerprint-sensing display capable of suitably sensing a fingerprint on a display screen (ABSTRACT and paragraphs[0003] and [0007] of Bae).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sung I, in view of Zhou, and Zhao et al., U.S. Patent Application Publication 2019/0213379 A1 (hereinafter Zhao).
Regarding claim 13, Sung I and Zhou teach the display device of claim 9, but do not expressly teach wherein a material of the bank layer is identical to a material of the black matrix.
However, Zhao teaches wherein a material of the bank layer is identical to a material of the black matrix (FIGS. 1-3, paragraph[0060] of Zhao teaches in another embodiment, the pixel defining layer 203 and the spacer layer 204 can be formed in an integrated structure of a same material; in this situation, the material of the pixel defining layer is the same lightproof material as that of the spacer layer and the first opening 2041 further runs through the pixel defining layer 203; and for example, the material of the integrated structure of the pixel defining layer 203 and the spacer layer 204 is a black matrix material, for example, resin, and See also at least paragraphs[0046] of Zhao (i.e., Zhao teaches a pixel defining layer and a spacer layer that are a black matrix material)).
Furthermore, Sung I, Zhou, and Zhao are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable sensor to detect a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and methods of Sung I based on Zhou and Zhao wherein a material of the bank layer is identical to a material of the black matrix.  One reason for the modification as taught by Zhou is to provide and OLED display panel having fingerprint recognition (ABSTRACT and paragraph[0004] of Zhou).  Another reason for the modification as taught by Zhao is to detect light so as to obtain an image used for fingerprint recognition (ABSTRACT and paragraph[0037] of Zhao).

Potentially Allowable Subject Matter
Claims 3, 5-6, and 16-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening, because for each of claims 5-6, and 16-19 the prior art references of record do not teach the combination of all element limitations as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621